Citation Nr: 9935416	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for iatrogenic 
hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for service connection for iatrogenic 
hypothyroidism.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal pertaining to 
this decision.

FINDINGS OF FACT

1.  The veteran's complete service medical records are not 
available for review. 

2.  There is no competent medical evidence of a chronic 
thyroid disorder having been incurred or aggravated during 
the veteran's active duty service or within the first post 
service year.

3.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
chronic thyroid disorder. 

4.  The earliest medical report relating to treatment for the 
veteran's current iatrogenic hypothyroidism is dated February 
1993, over 34 years after his discharge from service.

5.  There is no medical opinion or other competent evidence 
linking the veteran's current iatrogenic hypothyroidism to 
his active military service.

6.  The veteran has not presented a plausible claim for 
service connection for iatrogenic hypothyroidism.



CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for iatrogenic hypothyroidism. 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
endocrinopathies, including hypothyroidism, may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 
and 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's complete service medical records are not 
available for review for evidence of treatment for 
hypothyroidism while the veteran was on active duty.  These 
records are believed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  Consequently, in 
reaching this decision, the Board fully acknowledges and 
accepts its heightened obligation to provide an explanation 
of the reasons or bases for its findings and to consider the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

II.  Factual Background

The veteran's report of separation, Form DD 214, noted that 
he served on active duty in the United States Air Force from 
January 1955 to September 1958.  The available service 
records revealed that in May 1958 the veteran was transferred 
from his duty station in Athens, Greece, for medical 
observation and evaluation.  No clinical findings or 
diagnoses relating to this treatment were indicated on these 
records.

In July 1997, the veteran filed his application for 
compensation or pension, VA Form 21-526, seeking service 
connection for a thyroid disorder.  The veteran indicated on 
his application form that he underwent thyroid surgery in 
1958.  Although requested by the form, no post service 
medical treatment for this condition was indicated.  

In August 1997, the RO mailed correspondence to the veteran 
requesting "[p]lease send us evidence showing that your 
claimed disabilities have been treated since your discharge 
from the service."

In September 1997, medical treatment records, dated February 
1993 through February 1997, were received from M. Hix, M.D.  
A treatment report, dated February 1993, noted that the 
veteran "comes in today for evaluation of his thyroid 
condition as well as to establish his health care here in the 
Watson Clinic."  The report noted the veteran's narrative 
history of "hyperthyroidism as a young man and in 1958 had a 
thyroidectomy done for that reason."  The report concluded 
with diagnoses of: (1) iatrogenic hypothyroidism, (2) 
overweight, (3) rectal outlet bleeding secondary to 
hemorrhoids, and (4) borderline hypercholesterolemia."  A 
follow-up treatment report, dated February 1994, noted that 
the veteran's iatrogenic hypothyroidism was doing well.  A 
treatment report, dated February 1997, concluded with 
impressions of iatrogenic hypothyroidism on Synthroid, 
overweight, hypercholesterolemia, and normal prostate 
examination.

In January 1998, the RO issued a rating decision that denied 
the veteran's claim for service connection for iatrogenic 
hypothyroidism.  In this decision, the RO informed the 
veteran that he "has furnished no clinical evidence of the 
claimed condition during his active service and for many 
years after his discharge from the service."  A statement of 
the case, dated September 1998, again informed that the 
veteran that he "has furnished no clinical evidence of the 
claimed condition . . . for many years after his discharge 
from the service."



III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran in this case is essentially claiming that he 
currently has iatrogenic hypothyroidism incurred during his 
active duty military service.  Accordingly, the determinative 
issues presented by this claim are: (1) whether the veteran 
incurred or aggravated a chronic thyroid disorder during 
service or within the first post service year; (2) whether he 
currently has a chronic thyroid disorder; and if so, (3) 
whether the current disability is etiologically related to 
his active duty military service.  The Board concludes that 
medical evidence is needed to lend plausible support for all 
three of the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

As noted above, the veteran's service medical records have 
unfortunately been destroyed.  Therefore, the Board has a 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for iatrogenic hypothyroidism is plausible 
or otherwise well grounded. See Rabideau v. Brown, 2 Vet. 
App. 141 (1992).  

While the Board acknowledges that the veteran's service 
medical records have been lost, the veteran has failed to 
show incurrence or aggravation of a chronic thyroid disorder 
during service or within the first post service year.  
Although the evidence of record revealed a period of medical 
observation and evaluation beginning in May 1958, the reason 
for this treatment is not indicated.  There is no post 
service medical evidence showing continuity of symptomatology 
associated with any inservice chronic thyroid disorder.  In 
this regard, the first post service treatment for a thyroid 
condition is dated in February 1993, over 34 years after the 
veteran's discharge from the service.  Accordingly, the Board 
concludes that no competent medical evidence of a chronic 
thyroid disorder during the veteran's active duty service or 
within the first post service year has been submitted.

The Board also concludes that the veteran has failed to show 
the required nexus between his current iatrogenic 
hypothyroidism and any inservice disease or injury incurred.  
See Caluza, 7 Vet. App. at 506.  As noted above, the first 
post service medical evidence reflecting any treatment for 
this condition is dated February 1993, 34 years after the 
veteran's discharge from the service.  There is no medical 
evidence establishing a link between his current thyroid 
condition and his active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The only evidence 
presented which relates the veteran's current thyroid 
condition to his active military service is the veteran's own 
statements.  The veteran's statements are not deemed to be 
competent evidence to establish the etiology of this 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current thyroid disorder is the result of injuries or disease 
incurred over three decades earlier, rather than attributable 
to some other cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this regard, Dr. Nix's notations of the veteran's 
narrative history of an inservice thyroid condition is not 
competent evidence of the required nexus herein.  A bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

In reaching its decision herein, the Board acknowledges that 
additional post service medical evidence may be available in 
this matter.  However, the veteran has failed to provide any 
assistance to the RO in locating such evidence.  In August 
1997, the RO mailed correspondence to the veteran stating 
"[p]lease send us evidence showing that your claimed 
disabilities have been treated since your discharge from the 
service."  The January 1998 rating decision by the RO 
informed the veteran that he "has furnished no clinical 
evidence of the claimed condition during his active service 
and for many years after his discharge from the service."  A 
statement of the case, dated September 1998, reminded the 
veteran that he "has furnished no clinical evidence of the 
claimed condition . . . for many years after his discharge 
from the service."  Despite having notice that additional 
post service medical evidence showing treatment for his 
iatrogenic hypothyroidism may be beneficial to his claim, the 
veteran failed to provide any additional information from 
which the RO could obtain additional records herein. Pollard 
v. Brown, 6 Vet. App. 11 (1993) (duty to assist not breached 
by failure of the Secretary to obtain requested records where 
the appellant failed to identify specifically what 
"additional medical records" were being sought and why they 
were relevant; the duty to assist is not a one-way street).  
If the veteran does in fact have additional post service 
medical evidence, which was not previously considered in this 
decision, he should present this new and material evidence to 
RO in an attempt to reopen this claim.  As of now, however, 
the Board must conclude that medical evidence of treatment 
for a thyroid disorder dating from the veteran's separation 
from service does not exist.

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for iatrogenic hypothyroidism is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

